Citation Nr: 1112424	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the 'Filipino Veterans Equity Compensation Fund.'


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant contends that he had active service during World War II in the Philippine Commonwealth Army and the Philippine guerrilla forces from December 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to payment from the 'Filipino Veterans Equity Compensation Fund,' on the basis that valid military service in the U.S. Armed Forces had not been established.  A notice of disagreement was received in December 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in May 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  The Board finds that potentially significant evidence submitted by the appellant in this case has not been submitted to or brought to the attention of the service department in the request for verification of service status.  In sum, as discussed in more detail below, the Board finds that a remand of this matter is warranted for additional development prior to final appellate review.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.'  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East (USAFFE) during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (d) provides that an eligible person is any person who-- (1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings 'binding on the VA for purposes of establishing service in the U.S. Armed Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

In statements of record, the appellant has claimed that he served in the Philippine Commonwealth Army and Recognized Guerillas during World War II.  In particular, he has stated that he served with the "1st SP COM CO, 21st INF RGMT MMD - RGS," and the "9th REPL CO, 2nd REPL. BN., USAFFE" from December 31, 1943 to December 31, 1945.  The appellant reported a service number of '[redacted].'  This information was provided on a one page form submitted by the appellant in February 2009.  On the basis of this information, but no documentary evidence, the RO attempted to verify the appellant's claimed service in the U.S. Armed Forces.  In August 2009, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the United States of America.

Subsequent to the official verification attempt, the appellant submitted a set of documents in an attempt to corroborate his claimed service in December 2009.  These records include various Philippine records as well as at least one page that purports to be a document generated by a "Second Replacement Battalion" that identified itself as part of the United States Army Forces in the Far East (USAFFE).  These records have not been included in any formal attempt to verify the appellant's claimed service.

The Board acknowledges that the records of those claiming service in the Commonwealth Army of the Philippines inducted into the United States Armed Forces in the Far East (USAFFE) and those claiming service in the organized guerilla forces are maintained by ARPERSCOM (the U.S. Army Reserve Personnel Command).  The Board observes that ARPERSCOM has repeatedly notified VA that, unless a claimant reports personal data (such as name) which is different than that provided in a prior request for service verification, there is no value in resubmitting a request for re-verification.  ARPERSCOM has further indicated that documents issued by the Philippine Army or Philippine Veterans Affairs Office (with the exception of Form 23, Affidavit for Philippine Army Personnel) are of no value in establishing service unless they contain personal data which is substantially different than that previously provided to ARPERSCOM.

However, in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.

The full significance of the facts asserted by the documents submitted by the appellant is not entirely clear, but the Board must note that the only attempt to certify the appellant's claimed service was conducted prior to receipt of any of the documentation the claimant has now provided to attempt to corroborate his claim.  In light of the case law, it appears that these documents must be considered by the service department in order for a certification of service status to be adequate in this case.  As it appears that the documents have never been submitted to the service department in connection with a certification request, the Board believes that a remand is necessary prior to proceeding with appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO/AMC should take appropriate steps to request verification of the appellant's claimed service, taking into account all of the service information presented in the documents submitted by the appellant.  The verification request should include copies of the pertinent submitted documents submitted by the appellant to attempt to corroborate his claimed service.

2.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the issue of entitlement to payment from the 'Filipino Veterans Equity Compensation Fund.'  If the claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



